Exhibit 10.9

FOURTH CONSOLIDATED AMENDATORY AGREEMENT

This Fourth Consolidated Amendatory Agreement (“Amendment”) is made and entered
into as of December 4th, 2009, effective as of November 30, 2009, by and between
WELLS MID-HORIZON VALUE - ADDED FUND I, LLC, a Georgia limited liability
company, whose address is 6200 The Corners Parkway, Suite 250, Norcross, Georgia
30092 (“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(as successor by merger to LaSalle Bank National Association), whose place of
business is Bank of America Plaza, Suite 600, 600 Peachtree Street, N.E.,
Atlanta, Georgia 30308, Attn: Commercial Real Estate Banking (“Administrative
Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Borrower, have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, and as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009, by and between
Administrative Agent and Borrower (as amended and as it may hereafter be further
amended, modified, supplemented, restated, extended, or renewed and in effect
from time to time, the “Credit Agreement”), which Credit Agreement sets forth
the terms and conditions of a loan from Administrative Agent and Lenders to
Borrower an the original principal amount up to Twenty-Five Million and No/100
Dollars ($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure, inter alia, the Loan, Borrower or one or more of its
Subsidiaries (as defined in the Credit Agreement) has made, executed, and
delivered to Administrative Agent for the benefit of Lenders one or more
mortgages, deeds of trust, leasehold mortgages or similar security instruments
granting Administrative Agent a lien on certain real property owned, directly or
indirectly, by Borrower or such Subsidiary (each such security instrument, as so
amended, and as it may hereafter be renewed, extended, supplemented, increased
or modified and in effect from time to time, and all other security instruments
given in substitution therefor, or in modification, renewal or extension
thereof, in whole or in part, is herein called the “Mortgage”);

WHEREAS, the Loan, as extended, matures on November 30, 2009, and Borrower has
requested that Administrative Agent and Lenders extend the maturity date and
make certain other amendments to the Credit Agreement; and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Credit
Agreement and the other Loan Documents as hereinafter provided.

 

PAGE 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

1.        Amendment of Credit Agreement.    The Credit Agreement is hereby
amended as follows:

(a)        The definition of “Termination Date” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

  Termination Date means the earlier to occur of (a) May 30, 2010 unless
extended in accordance with Section 2.6, or (b) such other date on which the
Commitments terminate pursuant to Section 6 or Section 13.

(b)        Section 2.6 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

  2.6        Extension of Scheduled Termination Date.    Administrative Agent
shall grant a request by Borrower to extend the scheduled Termination Date to
November 30, 2010 (the “Extended Termination Date”), upon and subject to the
following terms and conditions:

(a)        Basic Conditions.    The effectiveness of the extension of the
Termination Date under this Section 2.6 is conditioned upon the satisfaction in
all respects, as determined by Administrative Agent in its sole discretion, or
waiver by Administrative Agent (which waivers may be granted in Administrative
Agent’s sole discretion), on or before the original Termination Date or such
earlier date specified below, of the following conditions precedent:

    i.            Borrower shall have requested the extension, if at all, by
written notice to Administrative Agent not less than thirty (30) days prior to
the Termination Date;

    ii.           At the time of the request, and at the time of the extension
there shall not exist any default or event of default, nor any condition or
state of facts which after notice and/or lapse of time would constitute a
default or event of default, under the Loan Documents;

    iii.          Borrower shall have deposited with Administrative Agent One
Million Two Hundred Sixty-Four Thousand and No/100 ($1,264,000.00) for the
payment of the Tenant Finish Work which Borrower is required to fund (the “TI
Deposit”) pursuant to that certain Office Lease dated October 26, 2009 (the
“Brocade Lease”), between Borrower and Brocade Communications Systems, Inc., a
Delaware corporation (“Brocade”), less the amount of any payments Brocade
confirms to Administrative Agent’s reasonable satisfaction have been then made
by Borrower for such Tenant Finish Work in accordance with the Lease, which
funds shall be generated from sources other than Cash Collateral (as defined
below) from the Mortgage Collateral and will be deposited in a non-interest
bearing bank controlled account in Borrower’s name and shall be disbursed in
accordance with Section 6(f) of that certain Fourth Consolidated Amendatory
Agreement between Borrower and Administrative Agent (the “Fourth Amendment”);

    iv.          Borrower shall have paid to Administrative Agent a principal
reduction payment in the amount of One Million One Hundred Eighteen Thousand and
No/100 Dollars ($1,118,000.00), which funds shall be generated from sources
other than Cash Collateral (as defined below) from the Mortgage Collateral;

 

PAGE 2



--------------------------------------------------------------------------------

    v.            Current financial statements regarding Borrower (dated not
earlier than thirty (30) days prior to the request for extension) and all other
financial statements and other information as may be required under the Loan
Documents regarding Borrower and the Properties, shall have been submitted to
Administrative Agent, and there shall not have occurred, in the opinion of
Administrative Agent, any material adverse change in the business or financial
condition of Borrower or in any Property or in any other state of material facts
submitted to Administrative Agent in connection with the Loan Documents, from
that which existed on the date of the Fourth Amendment;

    vi.           Whether or not the extension becomes effective, Borrower shall
have paid all out-of-pocket costs and expenses incurred by Administrative Agent
in connection with the proposed extension, including appraisal fees,
environmental audit and reasonable attorneys’ fees actually incurred by
Administrative Agent; all such costs and expenses incurred up to the time of
Administrative Agent’s written agreement to the extension shall be due and
payable prior to Administrative Agent’s execution of that agreement (or if the
proposed extension does not become effective, then within ten (10) days after
written demand by Administrative Agent), and any future failure to pay such
amounts shall constitute a default under the Loan Documents;

    vii.          All applicable regulatory requirements, including appraisal
requirements, shall have been satisfied with respect to the Loan and the
proposed extension; and

    viii.         Not later than the Termination Date, the extension shall have
been consented to by all third parties reasonably deemed necessary by
Administrative Agent (such as any permitted subordinate lienholders and
permanent lenders, if any) and documented to Administrative Agent’s satisfaction
by Borrower and Administrative Agent.

    ix.           Borrower shall have provided Administrative Agent with
endorsement(s) to the mortgagee title insurance policies insuring Administrative
Agent’s interests in the Properties, which endorsed policies shall (A) bring
forward the effective dates thereof to the original Termination Date; (B) list
as exceptions only those documents and matters of record affecting Borrower’s
title to the Properties which are acceptable to Administrative Agent; (C) insure
the Mortgages as first priority liens and security title against Borrower’s fee
simple title to the Properties; (D) indicate that all applicable real estate
taxes due and payable, and all penalties and interest thereon, have been paid in
full and there are no mechanics’ liens against any of the Properties;
(v) contain such other matters and endorsements as may be reasonably requested
by Administrative Agent’s counsel; and (vi) omit the so-called “standard
exceptions.”

    x.            Borrower shall have paid to Administrative Agent a
non-refundable extension fee equal to 25 basis points of the remaining aggregate
Commitments (after taking into account any principal reduction payment made
pursuant to clause (iv) above).

Upon satisfaction of all of the foregoing conditions, for all purposes
hereunder, the “Termination Date” shall thereafter mean the Extended Termination
Date. If all of the foregoing conditions are not satisfied strictly in
accordance with their terms (or waived by Administrative Agent in its sole
discretion, as provided above), the extension shall not be or become effective.

(b)        If the Termination Date is extended in accordance with this
Section 2.6, from and after the original Termination Date, in addition to
monthly payments of interest required

 

PAGE 3



--------------------------------------------------------------------------------

by the Loan Documents and in lieu of the repayments required under Section 6.4,
below, principal payments equal to the amount that would be due and payable on
the Loan if the remaining aggregate Commitments of all Lenders as of said
Termination Date were amortized over a period of thirty (30) years at a fixed
rate of interest equal to eight percent (8%) per annum as determined by
Administrative Agent in its sole discretion shall be due and payable on the
first day of each month commencing on June 1, 2010. The entire principal balance
under the Loan then unpaid shall be due and payable on the Extended Termination
Date.

(c)        Section 6.4 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

  6.4        Repayments.    In addition to monthly payments of interest required
by the Loan Documents, principal payments in the amount of $16,033.16 shall be
due and payable on the first day of each month commencing on December 1, 2009.
The entire principal balance under the Loan then unpaid shall be due and payable
on the Termination Date or, if applicable, the Extended Termination Date.

(d)        Section 9.16 of the Credit Agreement is hereby amended by
supplementing Schedule 9.16 with the Schedule 9.16a attached hereto, which
includes current insurance information for the Mortgage Collateral. Borrower
hereby reaffirms its obligations under Section 10.3(b) of the Credit Agreement
regarding maintenance of insurance, and said Section 10.3(b) is amended hereby
to include the following at the end of said Section 10.3(b): Borrower covenants
to provide Administrative Agent evidence of payment of all property and casualty
insurance for the Mortgage Collateral prior to any cancellation of said
coverage.

(e)        Notwithstanding anything to the contrary set forth in the Credit
Agreement or the other Loan Documents, Borrower and Administrative Agent hereby
acknowledge and agree that the outstanding principal balance under the Loan is
$23,500,000.00, and Borrower is not entitled to receive any additional advances
under the Loan.

2.        Amendment of Loan Documents.    The Loan Documents are further amended
hereby such that all references therein to the “Note”, the “Credit Agreement”,
the “Mortgage”, and the “Loan Documents” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Borrower and
Administrative Agent.

3.        Loan to Value.    Borrower hereby acknowledges and agrees that the
outstanding principal balance under the Loan shall not exceed at any time a
loan-to-value ratio of seventy percent (70%) of the aggregate MAI “as is”
appraised value of the Mortgage Collateral (as defined in the Credit Agreement)
based on an appraisal provided to Administrative Agent in accordance with
Section 2.8 of the Credit Agreement, as reviewed, adjusted and accepted by
Administrative Agent (the “Loan-To-Value Requirement”). If at any time the
loan-to-value ratio, as calculated by Administrative Agent in accordance with
this Section 3, exceeds seventy percent (70%), Borrower shall pay to
Administrative Agent on demand a principal payment sufficient to reduce said
loan-to-value to not more than seventy percent (70%).

4.        Releases.    Administrative Agent shall release the lien of a Mortgage
which secures the Loan in accordance with the terms set forth on Schedule 1
attached hereto and incorporated herein by reference.

5.        Agreements with respect to Real Property Assets.

 

PAGE 4



--------------------------------------------------------------------------------

(a)        From and after the date that Borrower satisfies the conditions of
Sections 2.6(a) (iii) and (iv) of the Credit Agreement, then, in connection with
any bona fide third party loan to one or more of the owners of a Real Property
Asset other than those Real Property Assets pledged as Mortgage Collateral (each
a “Third Party Loan”) and for so long as said Third Party Loan remains
outstanding, Administrative Agent agrees that, in exercising any remedies of
Administrative Agent under the Loan Documents, Administrative Agent will not
seek recovery against (i) Borrower’s membership interests in the owner of the
Real Property Asset pledged as security for a Third Party Loan, (ii) any asset
used solely in connection with the maintenance, use, occupancy or enjoyment of
such Real Property Asset, (iii) any rents, royalties, issues, profits, revenues,
earnings, income and other benefits derived solely from such Real Property
Asset, or (iv) any benefits allocated or distributed to Borrower derived solely
from said Real Property Asset provided the Third Party Loan includes an express
confirmation from the lender thereunder that said lender will not seek recovery
against (I) Borrower’s membership interests in any Owner (as defined in
Section 6 below), (II) any asset used solely in connection with the maintenance,
use, occupancy or enjoyment of a Real Property Asset pledged as Mortgage
Collateral, (III) any rents, royalties, issues, profits, revenues, earnings,
income and other benefits derived solely from a Real Property Asset pledged as
Mortgage Collateral, or (IV) any benefits allocated or distributed to Borrower
derived solely from any Real Property Asset pledged as Mortgage Collateral;
provided further, however, in the event a lender under a Third Party Loan
exercises remedies or commences the exercise thereof against any asset related
to the Mortgage Collateral described in (I) – (IV) above, Administrative Agent’s
covenant hereunder with respect to that lender shall be void and of no further
force and effect.

(b)        In consideration for Administrative Agent’s agreements hereunder,
(i) Borrower covenants and agrees that, in addition to all other terms and
conditions under the Loan Documents with respect to Debt, other than liability
for customary guarantor non-recourse carveouts (including, without limitation,
environmental liabilities), Borrower will not incur any obligations as primary
obligor under any financing secured by a Real Property Asset other than the
Mortgage Collateral and will not in connection with any such financing incur any
obligations, contingent or otherwise, that are not limited to Borrower’s
interest in said Real Property Asset or Borrower’s interest in the owners of
said Real Property Asset, and (ii) Borrower hereby pledges and assigns to
Administrative Agent and the Lenders, and grants to Administrative Agent and
Lenders, a security interest in, all of Borrower’s right, title, and interest in
and to the following: (v) the membership interests in each Owner of any portion
of the Mortgage Collateral (the “Pledged Membership Interests”), Borrower hereby
representing and warranting that Borrower is the direct legal and beneficial
owner of all of the membership interests therein; (v) all of Borrower’s rights
to dividends or other distributions (in cash or otherwise) or other payments
from an Owner arising from or relating to the Pledged Membership Interests, and
all options, rights and other property or proceeds (including claims against
third parties), products, rents, revenues, issues, profits, income, benefits,
additions or accessions to any of the foregoing from time to time received,
receivable, or otherwise distributable in respect of or in exchange for any or
all of the Pledged Membership Interests; (w) to the extent not covered by
subparagraph (v), all rights to receive all income, gain, profit, loss, or any
other items whatsoever, allocated or distributed to Borrower under any Owner’s
documents pursuant to which such entity has been organized, as amended from time
to time; (x) all of Borrower’s ownership interest in any capital accounts of an
Owner; (y) all of Borrower’s voting rights and/or rights to control or direct
the affairs of an Owner; and (z) any additional membership interest in an Owner
or entity which is the successor of an Owner, or any membership interest
exchangeable for or convertible into shares of capital stock by purchase or
otherwise and the certificates or other instruments representing such additional
interests, and all warrants, rights, instruments, and other property or proceeds
from time to time received, receivable, or otherwise distributed in respect of
or in exchange for any or all of such additional shares, securities, warrants,
options, or other rights. Notwithstanding the foregoing, so long as no Event of
Default has occurred and is continuing under the Loan Documents, Borrower shall
be permitted to receive any and all dividends paid in respect of the Pledged
Membership Interests to the extent permitted under Section 8 of this Amendment,
and to exercise all voting, consensual and corporate or company rights in
respect of the Pledged Membership Interests.

 

PAGE 5



--------------------------------------------------------------------------------

(c)        Administrative Agent shall have all of the rights of a secured party
under the Uniform Commercial Code of the State of Illinois, as in effect from
time to time, or under the Uniform Commercial Code in force from time to time in
any other state to the extent the same is applicable law. Borrower hereby
irrevocably authorizes Administrative Agent at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, reasonably required by
Administrative Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Section 5.

6.        Cash Flows.

(a)        Operating Account.    Any Cash Collateral (as defined below) received
by Borrower or any owner of any portion of the Mortgage Collateral (each an
“Owner” and collectively the “Owners”) prior to a Termination Event (as defined
below) will be deposited into and held in one or more non-interest bearing bank
accounts at a branch of the Administrative Agent or an affiliate of the
Administrative Agent (provided that the Administrative Agent receives an account
control agreement in form and substance acceptable to the Administrative Agent)
(all such accounts referred to collectively as the “Operating Account”).
Borrower shall establish one Operating Account for each Real Property Asset
pledged as Mortgage Collateral, and any Cash Collateral received from a Real
Property Asset will be deposited by Borrower or the relevant Owner in the
Operating Account that relates to such Real Property Asset. The Administrative
Agent will have the exclusive right to manage and control all funds in any
Operating Account, however, Administrative Agent hereby grants a revocable
license to the Borrower and the Owners to withdraw from time to time funds on
deposit in the Operating Account solely to pay costs and expenses of the
relevant Real Property Asset pledged as Mortgage Collateral to the extent
permitted by this Amendment. The Cash Collateral generated by a Real Property
Asset shall not be used to pay costs and expenses of any other Real Property
Asset unless approved by Administrative Agent in its sole discretion.

(b)        Operating Statements and Disbursements.    Provided no Termination
Event has occurred, Borrower and the Owners are hereby authorized to apply the
rents and all other payments and funds of any kind received by the Borrower or
an Owner with respect to a Real Property Asset (the “Cash Collateral”) to
operating costs and expenses of such Real Property Asset, including debt service
on the Loan, to the extent consistent with actual results reflected on the
September 30, 2009 financial statements (“2009 Financials”), the respective
Owner’s pro forma budget for the operation of the applicable Real Property Asset
as attached hereto as Exhibit “A” and incorporated herein by reference
(collectively, the “Annual Budget”), and previous Monthly Expenses Statements.
The Annual Budget has been provided by Borrower and is attached hereto only to
confirm the amount of operating fees and expenses. No attachment hereto or
approval by Administrative Agent shall result in a waiver of any default of
Borrower, or be a representation of any kind by Administrative Agent with regard
to the adequacy of the Annual Budget or validity or adequacy of any expenditures
set forth therein. Without the prior written consent of Administrative Agent in
its sole discretion (provided, if the expenditure is required to remedy an
emergency situation, such as imminent harm to person or property, then Borrower
or an Owner may request approval telephonically, and Administrative Agent will
endeavor to respond as soon as possible), neither Borrower nor any Owner will
use the Cash Collateral for any other purpose, including to pay expenses that
are not consistent with the Annual Budget, unless Borrower demonstrates to
Administrative Agent’s reasonable satisfaction that said expenses or increases
in expenses are due to circumstances beyond the control of Borrower and the
Owners. On or before the tenth (10th) day after the end of each calendar month,
Borrower shall deliver or cause to be delivered a “Monthly Expense Statement”
for that month for each Real Property Asset pledged as Mortgage Collateral in
the form attached hereto as Exhibit “B” to Administrative Agent for review,
together with a detailed accounting with back-up invoices and other materials
reasonably requested by the Administrative Agent, of the income and cash
operating costs and expenses of each Real Property Asset which is part of the
Mortgage Collateral for the applicable calendar month. The Borrower also will
provide or cause to be provided monthly, with the Monthly Expense Statement, a
current rent roll, a prior year’s statement for comparison of the results for
such month to the same month in the prior year and a statement showing

 

PAGE 6



--------------------------------------------------------------------------------

year-to-date results for each Real Property Asset which is part of the Mortgage
Collateral. Administrative Agent has the right to review and approve in its
discretion the operating costs and expenses reflected on each Monthly Expense
Statement and the other statements provided therewith to confirm consistency
with the Annual Budget and the 2009 Financials.

(c)        Reserve for Taxes.    One or before the date of this Amendment,
Borrower shall deposit the sums indicated on Exhibit “C” hereto with respect to
the Mortgage Collateral into the Pennsylvania Tax Reserve Account and the
Minnesota Tax Reserve Account, as such accounts are identified in that certain
Security Agreement of even date with this Amendment among Borrower,
Administrative Agent and the owners of the Mortgage Collateral (collectively the
“Tax Reserve Account”). Additionally, as part of the monthly operating costs and
expenses, Borrower and Owners will set aside and deposit into the Tax Reserve
Account for each month the sums indicated on said Exhibit “C” hereto (all funds
in the Tax Reserve Account shall be referred to collectively as the “Tax
Reserve”). Any amounts paid to Borrower by tenants of any Real Property Asset as
reimbursements for tax obligations will be deposited by Borrower in the Tax
Reserve Account, and shall be credited against the next succeeding monthly set
aside amounts until fully utilized. The Borrower will use the Tax Reserve solely
to pay the real estate taxes, assessments and charges against the Mortgage
Collateral due during the current year as said taxes come due. Borrower will
submit to Administrative Agent any invoice received by Borrower or any Owner
showing that real estate taxes are due and payable not less then fifteen
(15) days prior to the due date thereof. Subject to the terms set forth herein,
Administrative Agent will disburse to Borrower the amount shown as due and
payable on said invoice to permit Borrower to pay the next maturing real estate
taxes, assessments and charges. In no event will Administrative Agent be
required to advance any monies over and above the funds for the applicable
Mortgage Collateral in the Tax Reserve available on the date of disbursement
(other than from funds available from the applicable Mortgage Collateral in the
Operating Account after payment of debt service and all expenses then due and
payable with respect to said Mortgage Collateral). The Borrower will use any
disbursement of the Tax Reserve solely to pay the real estate taxes, assessments
and charges against the Mortgage Collateral due during the current year. The
Borrower will pay all real estate taxes, assessments and charges against the
Mortgage Collateral regardless of the timing or amount of any disbursement by
the Administrative Agent. Administrative Agent shall have no obligation to pay
any such real estate taxes, assessments and charges or to ensure the timely
payment thereof; provided however, notwithstanding anything herein to the
contrary, the Administrative Agent will have the right, at its option, to make
any such disbursement directly to the Borrower or an Owner, jointly to the
Borrower and the applicable payees or directly to the applicable payees. If at
any time Administrative Agent reasonably determines in its reasonable discretion
that the Tax Reserve is or will be insufficient to pay the real estate taxes,
assessments and charges against the Mortgage Collateral due during the current
year as said taxes come due (as determined by Administrative Agent in its
reasonable discretion), Borrower shall, within seven (7) days after written
notice from Administrative Agent, deposit with Administrative Agent the amount
of such deficiency (the “Reserve Short-Fall Deposit”) in the applicable Tax
Reserve Account to be disbursed in accordance with this sub-section (c).
Borrower’s failure to make a Reserve Short-Fall Deposit within seven (7) days
after written notice from Administrative Agent shall be an Event of Default
hereunder and under the Loan Documents. Following a Termination Event (as
defined below), the Tax Reserve may at Administrative Agent’s option be applied
to the payment of the Indebtedness in the order determined by Administrative
Agent in its sole discretion.

(d)        Application of Net Cash Flows.    Borrower and Owners hereby
authorize Administrative Agent to debit from the Operating Account and credit to
one or more non-interest bearing deposit accounts held by Administrative Agent
(all such accounts referred to collectively as the “Bank Controlled Collateral
Account”) and indicated on Exhibit “B” hereto, any balance of Cash Collateral,
net of the monthly operating costs and expenses paid in accordance with
subsection (b) above (the “Net Cash Flow”). Administrative Agent shall on a
monthly basis apply the Net Cash Flow in the Bank Controlled Collateral Account
to principal under the Loan, or to any other amounts due under the Loan in
whatever order of application Administrative Agent may, at its option, from time
to time determine in its sole discretion; provided, however, after any default
or event of default, or any condition or state of facts which after notice
and/or

 

PAGE 7



--------------------------------------------------------------------------------

lapse of time would constitute a default or event of default, under the Loan
Documents, Administrative Agent may, in its sole discretion (i) apply the Net
Cash Flow in the Bank Controlled Collateral Account to any amounts due under the
Loan in whatever order of application Administrative Agent may, at its option,
from time to time determine in its sole discretion, (ii) if requested by
Borrower, apply the Net Cash Flow to any cost or expense relating to the
Mortgage Collateral, as determined by Administrative Agent in its sole
discretion, or (iii) hold the Net Cash Flow in the Bank Controlled Collateral
Account. Borrower or the relevant Owner will transfer the Net Cash Flow from the
immediately proceeding month to Administrative Agent no later than the tenth
(10) day of each month. To the extent Net Cash Flow is not sufficient to pay in
full all monthly operating expenses and any payments required under the Loan,
Borrower and Owners shall remain responsible for such payments and shall make
the required payments when and as due from sources other than Net Cash Flow.

(e)        Application of Cash Collateral Following an Event of Default.

    (i)        Events of Default.    Any one or more of the following shall be a
default hereunder (“Default”):

   (A)         Borrower, any Owner or any co-maker, accommodation maker, surety
or guarantor of the Loan or any endorser of any note or other document
evidencing the Loan (a “Credit Party”) fails to pay any Net Cash Flow to
Administrative Agent when required pursuant to this Amendment, and such failure
is not cured within ten (10) days after the date when any such payment is due in
accordance with the terms hereof.

   (B)        Any Credit Party breaches any term, provision, warranty or
representation under this Amendment and fails to cure said breach within any
applicable notice and cure period set forth in the Credit Agreement (with any
cure periods to be taken contemporaneously rather than sequentially to avoid
duplication).

   (C)        A default or event of default occurs under any other Loan Document
and such default is not cured within any applicable notice and cure period set
forth in the Loan Documents (with any cure periods to be taken contemporaneously
rather than sequentially to avoid duplication).

    (ii)      Revocation of Limited License and Right to Fees.    The
Administrative Agent, Borrower and Owners confirm and agree that, upon the
occurrence of one or more Defaults hereunder, or upon the occurrence of one or
more defaults under the Loan Documents that continues beyond any applicable
grace or cure period therefor (“Termination Event”), Administrative Agent will
have the immediate and continuing right to collect and receive all Rents and to
apply them to the Indebtedness (as defined in the Mortgage), or to exercise all
other rights and/or remedies granted to it under any Mortgage and the Loan
Documents or at law or in equity, all of which rights and remedies the
Administrative Agent hereby expressly reserves.

(f)        TI Deposit.    In connection with any extension of the Termination
Date in accordance with Section 2.6 of the Credit Agreement, as amended by this
Amendment, Borrower shall deposit the TI Deposit into a non-interest bearing
deposit account held by Administrative Agent (the “TI Deposit Account”). The TI
Deposit shall be used solely to reimburse Brocade for Tenant Finish Work made in
accordance with the Brocade Lease. Borrower will submit to Administrative Agent
any request for payment and supporting documentation received by Borrower from
Brocade (a “TI Request”) not less then ten (10) days after receipt thereof.
Borrower must provide Administrative Agent with sufficient evidence that Brocade
has satisfied the conditions set forth in Section 11 of Exhibit B of the Brocade
Lease and is entitled to receive a disbursement from the TI Deposit. Once
Administrative Agent is satisfied that Brocade is entitled to such disbursement
and subject to the terms set forth herein, Administrative Agent will disburse to
Borrower the amount of funds

 

PAGE 8



--------------------------------------------------------------------------------

indicated in the TI Request or such portion thereof as is approved by
Administrative Agent in its sole discretion. In no event will Administrative
Agent be required to advance any monies over and above the TI Deposit available
on the date of disbursement. The Borrower will use any disbursement of the TI
Deposit solely to satisfy the applicable TI Request. The Borrower shall satisfy
all obligations under the Brocade Lease, including all obligations to reimburse
Brocade for tenant work, regardless of the timing or amount of any disbursement
by the Administrative Agent. Notwithstanding anything herein to the contrary,
the Administrative Agent will have the right, at its option, to make any such
disbursement directly to the Borrower or an Owner, jointly to the Borrower and
Brocade or directly to Brocade. Following a Termination Event, the TI Deposit
may at Administrative Agent’s option be applied to the payment of the
Indebtedness in the order determined by Administrative Agent in its sole
discretion.

(g)        Accounts.    The Borrower and Owners will execute and deliver all
documents required by the Administrative Agent to open and maintain the Bank
Controlled Collateral Account, the Tax Reserve Account, the TI Deposit Account
and the Operating Account (collectively the “Accounts”). Borrower acknowledges
that the Accounts were established as non-interest bearing deposit accounts and,
while Administrative Agent will endeavor to convert said Accounts to interest
bearing deposit accounts, Administrative Agent shall incur no liability if the
Accounts are not in fact converted. Any accrued interest will be added to and
become part of the Cash Collateral. The Borrower agrees that it will include all
interest and earnings on any such deposit as its income (and, if the Borrower is
a partnership or other pass-through entity, the income of its partners, members
or beneficiaries, as the case may be), and will be the owner of all funds on
deposit in the Accounts for federal and applicable state and local tax purposes.
The Administrative Agent will have the exclusive right to manage and control all
funds in the Accounts, but the Administrative Agent will have no fiduciary duty
with respect to such funds and will not be liable to Borrower for any expense,
claim, loss, damage or cost (“Damages”) arising out of or relating to its
holding or disbursing of such funds other than those Damages which result
directly from Administrative Agent’s gross negligence or willful misconduct. The
Administrative Agent may deduct its customary account fees and charges from the
balance, if any, in the Accounts. Pursuant to that certain Security Agreement
(Deposit Account) dated on or about the date hereof, by and between Borrower,
Owners and Administrative Agent (the “Security Agreement”), Borrower and Owners
have granted to the Administrative Agent a security interest in the Accounts,
the Cash Collateral and any other funds from time to time on deposit in the
Accounts, and any proceeds thereof, as collateral security for the Indebtedness.
The Accounts may be established and titled in such name or names that include
reference to Borrower and/or an Owner, as the Administrative Agent, in its
reasonable discretion, shall deem appropriate. The Borrower and Owners hereby
constitute and appoint the Administrative Agent and any officer or agent of the
Administrative Agent its true and lawful attorneys-in-fact with full power of
substitution to open the Accounts and to do any and every act that the Borrower
might do on its own behalf to fulfill the terms of this Amendment. To the extent
permitted by applicable law, the Borrower and Owners hereby ratify all that said
attorneys shall lawfully do or cause to be done by virtue hereof to open the
Accounts and to do any and every act that the Borrower might do on its own
behalf to fulfill the terms of this Amendment. It is understood and agreed that
this power of attorney, which will be deemed to be a power coupled with an
interest, cannot be revoked. The provisions of this Section 6 are solely for the
benefit of the parties hereto and their respective successors and assigns, and
no other person shall have any right, benefit or interest hereunder.

7.        Representations and Warranties.    To induce Administrative Agent and
the Lenders to execute, deliver, and perform this Amendment, Borrower warrants
and represents to Administrative Agent and the Lenders (which representations
and warranties shall survive the termination of this Amendment) that:

 

7.1

This Amendment is not being made or entered into with the actual intent to
hinder, delay, or defraud any entity or person, and after giving effect to the
indebtedness and obligations, direct and contingent, represented by this
Amendment and the Loan Documents and the consummation of the transactions
contemplated hereby, Borrower and each Owner are solvent, having assets of a
fair saleable value which exceed the amount required to pay such parties debts
as they become absolute and matured (including

 

PAGE 9



--------------------------------------------------------------------------------

 

contingent, subordinated, unmatured and unliquidated liabilities), and Borrower
and each Owner are able to, and anticipate that it or he will be able to, meet
its or his debts as they mature and have adequate capital to conduct the
business in which it or he is or proposes to be engaged.

 

7.2

Borrower is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Georgia. Borrower is duly
authorized to execute, deliver and perform this Amendment and all other
documents executed in connection herewith, and all company action on its part
required for the execution, delivery and performance thereof has been duly
taken.

 

7.3

No Proceeding (as defined below) or an attempt to take advantage of any other
debtor relief law, has been instituted or threatened by or against Borrower or
any Owner.

 

7.4

The execution of this Amendment by Borrower and the performance by Borrower of
its obligations hereunder will not violate or result in a breach or constitute a
default under any agreements to which any of them are a party, under any
organizational or governing documents, or under any law, regulation or order or
decree of any court or other governmental instrumentality.

 

7.5

All information provided by Borrower to Administrative Agent prior to the date
of this Amendment, including, without limitation, all financial statements,
balance sheets, and cash flow statements, was, at the date of delivery, and is,
as of the date hereof, true and correct in all respects. Borrower recognizes and
acknowledges that Administrative Agent and the Lenders are entering into this
Amendment based in part on the financial information provided to Administrative
Agent by them and that the truth and correctness of that financial information
is a material inducement to Administrative Agent and the Lenders in entering
into this Amendment. During the term of this Amendment, Borrower agrees to
advise Administrative Agent promptly in writing of any and all new information,
facts, or occurrences which would in any way materially supplement, contradict,
or affect any financial statements, balance sheets, cash flow statements, or
similar items furnished to Administrative Agent.

 

7.6

No default or event which, with the giving of notice or passage of time or both,
would constitute a default has occurred or currently exists under any of the
Loan Documents.

 

7.7

Each of the representations and warranties set forth in the Loan Documents is
true and correct in all material respects on and as of the date hereof as if
made on the date hereof (except to the extend stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).

 

7.8

Lender has a valid and perfected security interest in and to the Mortgage
Collateral.

 

7.9

The Note is not subject to any credits, charges, claims, or rights of offset or
deduction of any kind or character whatsoever by Borrower or any party other
than the Lenders.

8.        Distributions.    Until the expiration or termination of the
Commitments and thereafter until all obligations under the Loan Documents are
paid in full, Borrower shall not, and shall not permit any Owner, (i) to declare
or pay any dividends or other distributions (in cash or otherwise) to holders of
its Capital Securities or other equity interests therein, now or hereafter
outstanding, other than distributions by any Owner to Borrower for payment to
Administrative Agent to satisfy obligations under the Loan Documents or (ii) to
purchase, redeem, retire or otherwise acquire for value any of its own Capital
Securities or other equity interests, now or hereafter outstanding.

9.        General Release; Waiver of Claims.    In consideration of, inter alia,
Administrative Agent and the Lenders’ agreement to enter into this Amendment,
Borrower and Owners agree not to sue upon or prosecute, and

 

PAGE 10



--------------------------------------------------------------------------------

hereby release and discharge Administrative Agent and each Lender from, any and
all claims and causes of action, in tort or contract or of any other kind or
character, whether known or unknown and whether now existing or hereafter
arising, that have at any time been owned, or that are hereafter owned, that
arise out of any one or more circumstances or events that occurred prior to the
date hereof, including without limitation, any usury claims, or any remedy
available under the Loan Documents or otherwise. Moreover, Borrower and Owners
waive any and all claims now or hereafter arising from or related to any delay
by Administrative Agent or any Lender in exercising any rights or remedies under
the Loan Documents, including, without limitation, any delay in foreclosing any
collateral securing the Loan. Borrower and Owners expressly acknowledge and
agree that the release of Administrative Agent and the Lenders, as set forth in
this Section 9, is not and shall not be construed as an admission of wrongdoing,
liability or culpability on the part of Administrative Agent or any Lender, or
as an admission by Administrative Agent or any Lender of the existence of any
claims of any of Borrower or Owners against Administrative Agent or any Lender.
Borrower and Owners further acknowledge that, to the extent that any such claims
may exist, they are speculative and not liquidated. In any event, Borrower and
Owners acknowledge and agree that the value to Borrower and Owners of
Administrative Agent and Lenders’ covenants and agreements as set forth in this
Amendment are in excess of, and constitutes more than, “reasonably equivalent
value” for any and all claims and liabilities released by Borrower and Owners
hereunder. For purposes of this Section 9 “Administrative Agent” and “Lender”
shall include Administrative Agent or each Lender as applicable
their affiliates, subsidiaries, shareholders and “controlling persons” (within
the meaning of the federal securities laws), and their respective successors and
assigns and each of their respective directors, shareholders, officers, agents,
servants, employees, attorneys, financial advisors, branches, affiliates,
subsidiaries, predecessors, successors and assigns and all persons, firms,
corporations, and other representatives and organizations acting on any of their
behalves in their capacities as such.

The provisions of this paragraph shall survive the termination of this Amendment
and the Loan Documents.

10.      Bankruptcy.

(a)        In entering into this Amendment, Borrower, Administrative Agent and
Lenders hereby stipulate, acknowledge and agree that Administrative Agent and
Lenders gave up valuable rights and agreed to extend the Termination Date of the
Loan in exchange for the promises, representations, acknowledgments and
warranties of Borrower as contained herein and that Administrative Agent and
Lenders would not have entered into this Amendment but for such promises,
representations, acknowledgments, agreements, and warranties, all of which have
been accepted by Administrative Agent and the Lenders in good faith, the breach
of which by Borrower in any way, at any time, now or in the future, would
admittedly and confessedly constitute cause for dismissal of any such bankruptcy
petition pursuant to 11 U.S.C. § 1112(b).

(b)        As additional consideration for Administrative Agent and Lenders
agreeing to extend the Termination Date of the Loan, Borrower and the Owners
agrees that in the event a bankruptcy petition under any Chapter of the
Bankruptcy Code (11 U.S.C. §101, et seq.) is filed by or against Borrower or any
Owner at any time after the execution of this Amendment, Administrative Agent
shall be entitled to the immediate entry of an order from the appropriate
bankruptcy court granting Administrative Agent complete relief from the
automatic stay imposed by §362 of the Bankruptcy Code (11 U.S.C. §362) to
exercise its foreclosure and other rights, including, but not limited to,
obtaining a foreclosure judgment and foreclosure sale, upon the filing with the
appropriate court of a motion for relief from the automatic stay with a copy of
this Amendment attached thereto. Borrower and the Owners specifically agree
(i) that upon filing a motion for relief from the automatic stay, Administrative
Agent shall be entitled to relief from the stay without the necessity of an
evidentiary hearing and without the necessity or requirement of Administrative
Agent to establish or prove the value of any property, the lack of adequate
protection of its interest in the property, or the lack of equity in the
property; (ii) that the lifting of the automatic stay hereunder by the
appropriate bankruptcy court shall be deemed to be “for cause” pursuant to
§362(d)(1) of the Bankruptcy Code (11 U.S.C. §362(d)(1)); and (iii) that neither
Borrower nor and Owner will directly or indirectly

 

PAGE 11



--------------------------------------------------------------------------------

oppose or otherwise defend against Administrative Agent’s efforts to gain relief
from the automatic stay. Any contrary action taken by Borrower or any Owner with
respect to the matters set forth in this sub-section (b) shall be deemed to be
in bad faith and is agreed to constitute violations of Federal Rules of Civil
Procedure 11 and Bankruptcy Rule 9011. This provision is not intended to
preclude Borrower and/or any Owner from filing for protection under any Chapter
of the Bankruptcy Code. The remedies prescribed in this paragraph are not
exclusive and shall not limit Administrative Agent’s or the Lenders’ rights
under the Loan Documents, this Amendment or under any law.

(c)        Borrower and Owners are sophisticated real estate developers and have
been represented by independent counsel in negotiating and entering into this
Amendment, and agreeing to the waivers set forth in this Section 10, and all of
the above terms and conditions have been freely bargained for and are all
supported by reasonable and adequate consideration and the provisions herein are
material inducements for Administrative Agent and the Lenders entering into this
Amendment.

(d)        For the purposes of this Section 10, a “Proceeding” shall mean:
(a) any voluntary or involuntary case, action or proceeding before any court or
other governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors, generally or any substantial portion of its creditor; undertaken
under U.S. Federal, state, or foreign law, including the Bankruptcy Code.

(e)        The provisions of this Section 10 shall survive the expiration or
earlier termination of this Amendment.

11.      Taking Possession or Control of the Property; Appointment of
Receiver.    As a matter of right without regard to the adequacy of the security
or the solvency of Borrower, or any Owner, and to the extent permitted by
applicable law without notice to Borrower or Owners, upon a default under this
Amendment or under the Loan Documents, Administrative Agent shall be entitled,
upon application to a court of competent jurisdiction, to the immediate
appointment of a receiver for all or any part of any Mortgage Collateral and the
rents, issues, profits, revenues, income or other benefits of all or any part of
the Mortgage Collateral, whether such receivership may be incidental to a
proposed sale of any part of the Mortgage Collateral or otherwise, and Borrower
and Owners hereby consent to the appointment of such a receiver and agree that
such receiver shall have all of the rights and powers granted to Administrative
Agent pursuant to the Loan Documents. In addition, to the extent permitted by
applicable law, and with or without the appointment of a receiver, or an
application therefor, upon a default under this Amendment or the Loan Documents,
Administrative Agent may (a) enter upon, and take possession of, and Borrower
and Owners shall surrender actual possession of, the Mortgage Collateral or any
part thereof, without notice to Borrower or Owners and without bringing any
legal action or proceeding, or, if necessary by force, legal proceedings,
ejectment or otherwise, and (b) remove and exclude Borrower, Owners and their
agents and employees therefrom.

12.      Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

13.      Costs and Expenses.    Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of Administrative Agent and Lenders in
connection with the preparation, execution, delivery and enforcement of this
Amendment, and any other transactions contemplated hereby, including, without
limitation,

 

PAGE 12



--------------------------------------------------------------------------------

the reasonable fees and out-of-pocket expenses of legal counsel to
Administrative Agent and Lenders, and Borrower agrees to take such further
action as Administrative Agent shall reasonably request in connection herewith
to evidence the amendments herein contained to the Loan Documents.

14.        Governing Law.    This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Illinois.

15.        Binding; Successors and Assigns.    This Amendment shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto.

16.        Ratification.    The Loan Documents, as herein amended, remain in
full force and effect in accordance with their respective terms, and Borrower
and Administrative Agent hereby ratify and affirm the same. Borrower
acknowledges that it is fully obligated under the terms of the Loan Documents,
that it has no offsets or defenses with respect to its obligations thereunder,
and that it has no claims or counterclaims against Administrative Agent or any
of the Lenders, whether related to the Loan or otherwise.

17.        No Novation.    Borrower, Administrative Agent, and Lenders hereby
agree that nothing herein or in the other Loan Documents, as modified hereby,
shall in any way waive Administrative Agent’s or Lenders’ rights, powers or
remedies under the Loan Documents; (ii) shall in any way limit, impair or
prejudice Administrative Agent or Lenders from exercising any past, present or
future right, power or remedy from and after the date hereof under the Loan
Documents; and (iii) shall not constitute or be deemed to be a novation of the
indebtedness evidenced and secured by the Loan Documents.

18.        Credit Verification.    Each legal entity obligated under the Loan,
whether as Borrower, an Owner, a general partner of an Owner or in any other
capacity, hereby authorizes Administrative Agent to check any credit references
and obtain credit reports from credit reporting agencies of Administrative
Agent’s choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan.

19.        Incorporation of Recitals.    The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

20.        Conditions Precedent.    The conditions precedent to the
effectiveness of this Amendment and the closing the loan modification
contemplated by this Amendment are set forth in that certain Closing
Requirements and Checklist – Fourth Loan Modification, which lists items
required by Administrative Agent for the closing of said modification of the
Loan.

[Remainder of page intentionally left blank]

 

PAGE 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

BORROWER:

WELLS MID-HORIZON VALUE-ADDED FUND I,

LLC, a Georgia limited liability company

By:

 

Wells Investment Management Company, LLC,

its Manager

 

By:

 

/s/ Kevin A. Hoover

 

(Seal)

     

Kevin A. Hoover

       

President

 

[Signatures continued on following page]

 

PAGE 14



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Administrative Agent

By:

 

/s/ Lissette Rivera-Pauley

   

        Lissette Rivera-Pauley

   

        Vice President

   

        [BANK SEAL]

 

[Signatures continued on following page]

 

PAGE 15



--------------------------------------------------------------------------------

The undersigned is the sole “Lender” under the Credit Agreement and pursuant to
Section 15.1 of the Credit Agreement hereby consents to the foregoing Amendment.

Executed under seal as of the date of the Amendment.

 

LENDER:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Lender

By:

 

/s/ Lissette Rivera-Pauley

   

        Lissette Rivera-Pauley

   

        Vice President

   

        [BANK SEAL]

 

 

PAGE 16



--------------------------------------------------------------------------------

SCHEDULE 1

RELEASES

Administrative Agent shall release the lien of a Mortgage which secures the Loan
on the following terms and conditions:

(a)    Borrower will remit a release payment to Administrative Agent, in
addition to the payment of all other costs, fees and expenses associated with
the release as indicated in subsection (b), below, equal to the greater of:
(i) the Release Price set forth below relating to the applicable Mortgage
Collateral, or (ii) the gross proceeds received in connection with the sale of
the Mortgage Collateral being sold based on a bona fide arms length sale, net of
only reasonable closing costs and broker’s commissions customarily paid by the
seller in the jurisdiction where the Mortgage Collateral is located;

 

Property

 

  

Release Price

 

6000 Nathan Lane, Plymouth, Minnesota

 

   $

 

16,946,284.00

 

3000 Park Lane, Pittsburgh, Pennsylvania

 

   $

 

15,953,716.00

 

(b)        Borrower shall prepare at its sole cost and expense all documents and
instruments for the release of such Mortgage Collateral, which documents and
instruments shall be in form and substance reasonably satisfactory to
Administrative Agent, and Borrower shall pay all costs, fees and expenses
incurred in connection with all such sales and releases;

(c)        Administrative Agent shall not be obligated to grant the release of
any portion of the Mortgage Collateral unless following such release the DSC
1.40 Test (as defined below) and the Loan-To-Value Requirement will be
satisfied; and

(d)        Administrative Agent shall not be obligated to grant the release of
any portion of the Mortgage Collateral if there exists any Event of Default
under the Loan Documents.

As used herein the term DSC 1.40 Test means a test that is satisfied when the
ratio of (i) the aggregate Annualized Net Operating Income attributable to the
Mortgage Collateral to remain as security for the Loan following the proposed
release to (ii) the Annualized Hypothetical Debt Service is equal to or greater
than 1.40:1.00. As used herein, the term “Annualized Net Operating Income” means
(i) the aggregate rent actually payable by tenants in occupancy of space under
all Operating Leases (as defined in the Credit Agreement) as of the relevant
date for the three (3) most recent consecutive calendar months ending on or
prior to such relevant date, annualized, less (ii) the aggregate reasonable and
customary expenses attributable to the ownership and operation of the Mortgage
Collateral (to the extent not required to be paid by tenants directly) for the
applicable period, annualized; such annualized expenses shall exclude debt
service on the Loan but shall include an amount equal to $0.20 per net rentable
square foot for capital reserves (or actual reserves, if greater), an annual
management fee equal to three percent (3%) of gross income (or actual management
fee, if greater) and annual taxes and insurance premiums. Administrative Agent’s
determination of Annualized Net Operating Income shall be binding and conclusive
in the absence of manifest error. As used herein, the term “Annualized
Hypothetical Debt Service” means the annual aggregate installments of principal
and interest that would be due and payable on the Loan if the aggregate
Commitments of all Lenders as of the relevant date were amortized over a period
of thirty (30) years at a fixed rate of interest equal to eight percent (8%) per
annum.

 

PAGE 17



--------------------------------------------------------------------------------

Administrative Agent’s determination of Annualized Hypothetical Debt Service
shall be binding and conclusive in the absence of manifest error.

 

PAGE 18



--------------------------------------------------------------------------------

SCHEDULE 9.16a

INSURANCE INFORMATION FOR MORTGAGE COLLATERAL

(SEE ATTACHED)

 

2118330

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 19



--------------------------------------------------------------------------------

LOGO [g69911ex10_9pg020a.jpg]   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

06/24/2009

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER NAME, CONTACT

PERSON AND ADDRESS

 

PHONE

(A/C, NO, Ext):

  (404) 261-3400  

COMPANY NAME AND ADDRESS

  NAIC NO:    19437  

FAX -

(A/C, No):

  (404) 264-3002  

        Lexington Insurance Company

        1200 Abernathy Road NE

        Bldg 600

        Atlanta GA 30328 USA

           

E-MAIL

ADDRESS:

         

      Aon Risk Services South, Inc.

      Atlanta GA Office

      3565 Piedmont Rd NE, Blg1, #700

      Atlanta GA 30305 USA

 

          CODE:   SUB CODE:          

AGENCY

CUSTOMER ID #:        570000025815

  IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH

NAMED INSURED AND ADDRESS

      Wells Mid-Horizon Value-Added Fund I, L

      Attn: Brian Sammons

      6200 The Corners Parkway

      Atlanta GA 30392 USA

 

 

LOAN NUMBER

     

 

POLICY NUMBER

17727802

 

  EFFECTIVE DATE   EXPIRATION DATE       CONTINUED UNTIL   3/1/2009   3/1/2010  
        TERMINATED IF CHECKED ADDITIONAL NAMED INSURED(S)  

THIS REPLACES PRIOR EVIDENCE DATED

 

    PROPERTY INFORMATION (Use additional sheets if more space is required)

LOCATION/DESCRIPTION

Full Named Insured: Wells VAF-6000 Nathan Lane, LLC. LaSalle Bank National
Association is Mortgagee/Loss Payee as respects its interests in referenced
location.

 

COVERAGE INFORMATION                CAUSE OF LOSS FORM       BASIC       BROAD  
X    SPECIAL       OTHER

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:   $100,000,000  
                  DED:        $50,000     YES    NO                        
BUSINESS INCOME / RENTAL VALUE   X        If YES,   LIMIT:   X  
Actual Loss Sustained # of months: 12 BLANKET COVERAGE           If YES,
indicate amount of insurance on properties identified above: TERRORISM COVERAGE
  X        Attach signed Disclosure Notice / DEC

IS COVERAGE PROVIDED FOR “CERTIFIED ACTS” ONLY?

  X        If YES,   SUB LIMIT:  

$100,000,000

  DED:   $50,000

IS COVERAGE A STAND ALONE POLICY?

          If YES,            LIMIT:       DED:    

DOES COVERAGE INCLUDE DOMESTIC TERRORISM?

          If YES,   SUB LIMIT:       DED:     COVERAGE FOR MOLD           If
YES,            LIMIT:       DED:     MOLD EXCLUSION (If “YES”, specify
organization’s form used)   X                          REPLACEMENT COST   X     
                    AGREED AMOUNT   X        Expiration Date: 3/1/2010
COINSURANCE           If YES,                     %             EQUIPMENT
BREAKDOWN (If Applicable)           If YES,            LIMIT:       DED:     LAW
AND ORDINANCE - Coverage for loss to undamaged portion of building   X        If
YES,            LIMIT:   $100,000,000   DED:   $50,000

- Demolition Costs Incr Cost of Construction

  X        If YES,            LIMIT:   $100,000,000   DED:   $50,000

- Incr. Cost of Construction

          If YES,            LIMIT:       DED:     EARTHQUAKE (If Applicable)  
X        If YES,            LIMIT:   $100,000,000   DED:   50000 FLOOD (If
Applicable)   X        If YES,            LIMIT:   $100,000,000   DED:   50000
WIND / HAIL (If Separate Policy)           If YES,            LIMIT:          
DED:     PERMISSION TO WAIVE SUBROGATION PRIOR TO LOSS   X                     
            REMARKS - Including Special Conditions (Use additional sheets if
more space is required)

See attached addendum for participating carriers and sublimits. All subject to
policy terms, conditions, exclusions and various other deductibles where
applicable.

 

    CANCELLATION THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN
EFFECT FOR EACH POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL
GIVE THE ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL
SEND NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST,
IN ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW. ADDITIONAL
INTEREST

NAME AND ADDRESS   LENDER SERVICING AGENT NAME AND ADDRESS    

LaSalle Bank National Association

Attn: Dylan Fant

P O Box 410008

Chicago, IL 60641-0008 USA

 

        X    

MORTGAGEE

 

          AUTHORIZED REPRESENTATIVE  

LOGO [g69911ex10_9pg020b.jpg]

X    

LOSS PAYEE

 

           

ACORD 28 (2003/10)     © ACORD CORPORATION 2003        

 

LOGO [g69911ex10_9pg020c.jpg]




--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

The following insurer is affording coverage in the $5,000,000 Primary Layer:

100%    Lexington Insurance Company, Pol #17727802

The following insurer is affording coverage in the $10MM xs $5MM layer:

100%    Federal Insurance Company, Pol # 35891290

The following insurer is affording coverage in the $10MM xs $15MM layer:

100%    Lexington Insurance Company, Pol # 17727802

The following insurers are affording coverage in the $25MM xs $25MM layer:

40%    American Guarantee and Liability Ins Co, Pol # XPP9382327-00

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol #09SSP1329926002 / 25% Steadfast Pol #CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Tokio Marine & Nichido Fire Insurance Company Ltd, Pol # FDP4321856

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

The following insurers are affording coverage in the $50MM xs $50MM layer:

40%    Empire Indemnity, Pol # 900147UX1

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol # 09SSP1329926002 / 25% Steadfast Pol #
CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Princeton E&S, Pol # 78A3XP0000157-01

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

 

Certificate No :                                                 570035096606



--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

Special Causes of Loss form.    Replacement Cost Valuation.    Agreed
Amount/Coinsurance waived.

Business Income/Rents - included in Loss Limit.    Actual Loss Sustained /
Extended Period of Indemnity:    365 Days.

Certified & Non-Certified Terrorism included.

Demolition/Increased Cost of Construction:    $100,000,000.

Debris Removal:    Greater of 25% of Physical Damage Loss or $50,000,000.

Flood / 100-year flood zone:    $75,000,000 ea occ & aggregate, subj to $500,000
deductible ea bldg and $500,000 contents @ ea bldg.

Flood / Other locations:    $100,000,000 ea occ & aggregate, subj to $50,000
deductible.

Named Windstorm including Flood as a result of Named Windstorm Deductible:    2%
of TIV subj to $250,000 minimum.

Earthquake / CA:    $75,000,000 ea occ & aggregate, subj to ded of 5% of TIV /
$250,000 minimum.

Earthquake / AK,HI:    $100,000,000 ea occ & aggregate, subj to ded of 2% of
TIV/$250,000 minimum.

Earthquake / Pacific NW:    $100,000,000 ea occ & aggregate, subj to ded of 3%
of TIV/$250,000 minimum.

Earthquake / New Madrid States:    $100,000,000 ea occ & agg, subj to ded of 2%
of TIV/$250,000 minimum.

Earthquake / All other states:    $100,000,000, subj to ded of $50,000.

Boiler & Machinery coverage included up to
$100,000,000.    Deductible:    $50,000.

 

Certificate No :                                                 570035096606



--------------------------------------------------------------------------------

LOGO [g69911ex10_9pg023a.jpg]

  CERTIFICATE OF LIABILITY INSURANCE  

DATE (MM/DD/YYYY)  

06/24/2009

  LOGO [g69911ex10_9pg023c.jpg] PRODUCER                  

Aon Risk Services South, Inc.

Atlanta GA Office

3565 Piedmont Rd NE, Blg1, #700

Atlanta GA 30305 USA

  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.  
PHONE - (404)    261-3400                             
       FAX - (404)    264-3002          

 

INSURERS AFFORDING COVERAGE

 

  NAIC #   INSURED  

 

INSURER A:        Federal Insurance Company

 

  20281

 

 

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

 

 

 

INSURER B:        National Union Fire Ins Co of Pittsburgh

 

  19445

 

   

 

 

INSURER C:

 

                           

 

INSURER D:

 

                           

 

INSURER E:

 

                          COVERAGES   SIR applies per terms and conditions of
the policy    

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

      LIMITS SHOWN ARE AS REQUESTED  

INSR

LTR

  ADD’L
INSRD   TYPE OF INSURANCE   POLICY
NUMBER   POLICY
EFFECTIVE
DATE
(MM/DD/YY)  

POLICY
EXPIRATION
DATE

(MM/DD/YY)

 

LIMITS

    A       GENERAL LIABILITY   74996133   03/01/09   03/01/10  

 

EACH OCCURRENCE

 

  $1,000,000           x   COMMERCIAL GENERAL LIABILITY              

 

DAMAGE TO RENTED

  $1,000,000           ¨   CLAIMS MADE   x  OCCUR                  

PREMISES (Ea occurrence)

 

              x   Per Location Aggregate              

 

MED EXP (Any one person)

 

  $5,000           ¨                  

 

PERSONAL & ADV INJURY

 

  $1,000,000               GEN’L AGGREGATE LIMIT APPLIES PER:              

 

GENERAL AGGREGATE

 

  $2,000,000           ¨   POLICY   ¨  PROJECT   x  LOC                

 

PRODUCTS - COMP/OP AGG

 

  $2,000,000                                          

AUTOMOBILE LIABILITY

 

              COMBINED SINGLE LIMIT               ¨   ANY AUTO                  

(Ea accident)

 

              ¨   ALL OWNED AUTOS                  

 

BODILY INJURY

              ¨   SCHEDULED AUTOS                  

(Per person)

 

              ¨   HIRED AUTOS                  

 

BODILY INJURY

              ¨   NON OWNED AUTOS                  

(Per accident)

 

              ¨                      

 

PROPERTY DAMAGE

             

¨

 

                     

(Per accident)

 

             

 

GARAGE LIABILITY

 

                 

 

AUTO ONLY - EA ACCIDENT

 

              ¨   ANY AUTO                  

 

OTHER THAN AUTO ONLY:

 

    EA ACC                 ¨                        

AGG    

 

        B       EXCESS/UMBRELLA LIABILITY   BE5686374   03/01/09   03/01/10  

EACH OCCURRENCE

 

 

$25,000,000

 

          x   OCCUR   ¨  CLAIMS MADE                  

 

AGGREGATE

 

 

$25,000,000

 

                                                ¨   DEDUCTIBLE                  
                 

x

 

 

RETENTION

 

      $10,000

 

                               

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

                 

WC     STATU-

TORY LIMITS

      OTHER            

 

ANY PROPRIETOR / PARTNER / EXECUTIVE OFFICER/MEMBER EXCLUDED?

              E.L. EACH ACCIDENT            

 

If yes, describe under SPECIAL PROVISIONS below

              E.L. DISEASE-EA EMPLOYEE                                          

E.L. DISEASE-POLICY LIMIT

 

           

 

OTHER

 

                     

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/EXCLUSIONS ADDED BY
ENDORSEMENT/SPECIAL PROVISIONS

Evidence of Coverage.

 

  CERTIFICATE HOLDER   CANCELLATION      

 

EVIDENCE OF COVERAGE

XXXXXXXXXXXXX

XXXXXXXXXXXXX

XXXXXXXXXXXX GA 30303 USA

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE
NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.

     

 

AUTHORIZED REPRESENTATIVE                 LOGO [g69911ex10_9pg023b.jpg]

 

  ACORD 25 (2001/08)               ACORD CORPORATION 1988  



--------------------------------------------------------------------------------

LOGO [g69911ex10_9pg024a.jpg]

  CERTIFICATE OF LIABILITY INSURANCE  

DATE (MM/DD/YYYY)  

06/24/2009

  LOGO [g69911ex10_9pg024c.jpg] PRODUCER                  

Aon Risk Services South, Inc.

Atlanta GA Office

3565 Piedmont Rd NE, Blg1, #700

Atlanta GA 30305 USA

  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.  
PHONE - (404)    261-3400                             
       FAX - (404)    264-3002          

 

INSURERS AFFORDING COVERAGE

 

  NAIC #   INSURED  

 

INSURER A:        Federal Insurance Company

 

  20281

 

 

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

 

 

 

INSURER B:        National Union Fire Ins Co of Pittsburgh

 

  19445

 

   

 

 

INSURER C:

 

                           

 

INSURER D:

 

                           

 

INSURER E:

 

                          COVERAGES   SIR applies per terms and conditions of
the policy    

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

      LIMITS SHOWN ARE AS REQUESTED  

INSR

LTR

  ADD’L
INSRD   TYPE OF INSURANCE   POLICY
NUMBER   POLICY
EFFECTIVE
DATE
(MM/DD/YY)  

POLICY
EXPIRATION
DATE

(MM/DD/YY)

 

LIMITS

    A       GENERAL LIABILITY   74996133   03/01/09   03/01/10  

 

EACH OCCURRENCE

 

  $1,000,000           x   COMMERCIAL GENERAL LIABILITY              

 

DAMAGE TO RENTED

  $1,000,000           ¨   CLAIMS MADE   x  OCCUR                  

PREMISES (Ea occurrence)

 

              x   Per Location Aggregate              

 

MED EXP (Any one person)

 

  $5,000           ¨                  

 

PERSONAL & ADV INJURY

 

  $1,000,000               GEN’L AGGREGATE LIMIT APPLIES PER:              

 

GENERAL AGGREGATE

 

  $2,000,000           ¨   POLICY   ¨  PROJECT   x  LOC                

 

PRODUCTS - COMP/OP AGG

 

  $2,000,000                                          

AUTOMOBILE LIABILITY

 

              COMBINED SINGLE LIMIT               ¨   ANY AUTO                  

(Ea accident)

 

              ¨   ALL OWNED AUTOS                  

 

BODILY INJURY

              ¨   SCHEDULED AUTOS                  

(Per person)

 

              ¨   HIRED AUTOS                  

 

BODILY INJURY

              ¨   NON OWNED AUTOS                  

(Per accident)

 

              ¨                      

 

PROPERTY DAMAGE

             

¨

 

                     

(Per accident)

 

             

 

GARAGE LIABILITY

 

                 

 

AUTO ONLY - EA ACCIDENT

 

              ¨   ANY AUTO                  

 

OTHER THAN AUTO ONLY:

 

    EA ACC                 ¨                        

AGG    

 

        B       EXCESS/UMBRELLA LIABILITY   BE5686374   03/01/09   03/01/10  

EACH OCCURRENCE

 

 

$25,000,000

 

          x   OCCUR   ¨  CLAIMS MADE                  

 

AGGREGATE

 

 

$25,000,000

 

                                                ¨   DEDUCTIBLE                  
                 

x

 

 

RETENTION

 

      $10,000

 

                               

 

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY

                 

WC     STATU-

TORY LIMITS

      OTHER            

 

ANY PROPRIETOR / PARTNER / EXECUTIVE OFFICER/MEMBER EXCLUDED?

              E.L. EACH ACCIDENT            

 

If yes, describe under SPECIAL PROVISIONS below

              E.L. DISEASE-EA EMPLOYEE                                          

E.L. DISEASE-POLICY LIMIT

 

           

 

OTHER

 

                     

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/EXCLUSIONS ADDED BY
ENDORSEMENT/SPECIAL PROVISIONS

Full Named Insured:    Wells VAF-6000 Nathan Lane.    LaSalle Bank National
Association is Additional Insured as respects its interests in referenced
location.

 

  CERTIFICATE HOLDER   CANCELLATION      

 

LaSalle Bank National Association

Attn: Dylan Fant

P O Box 410008

Chicago, IL 60641-0008 USA

 

 

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE
NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE INSURER, ITS AGENTS OR
REPRESENTATIVES.

     

 

AUTHORIZED REPRESENTATIVE                 LOGO [g69911ex10_9pg024b.jpg]

 

  ACORD 25 (2001/08)               ACORD CORPORATION 1988  



--------------------------------------------------------------------------------

LOGO [g69911ex10_9pg025a.jpg]   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

06/24/2009

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER NAME, CONTACT

PERSON AND ADDRESS

 

PHONE

(A/C, NO, Ext):

  (404) 261-3400  

COMPANY NAME AND ADDRESS

  NAIC NO:    19437  

FAX -

(A/C, No):

  (404) 264-3002  

        Lexington Insurance Company

        1200 Abernathy Road NE

        Bldg 600

        Atlanta GA 30328 USA

           

E-MAIL

ADDRESS:

         

      Aon Risk Services South, Inc.

      Atlanta GA Office

      3565 Piedmont Rd NE, Blg1, #700

      Atlanta GA 30305 USA

 

          CODE:   SUB CODE:          

AGENCY

CUSTOMER ID #:        570000025815

  IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH

NAMED INSURED AND ADDRESS

      Wells Mid-Horizon Value-Added Fund I, L

      Attn: Brian Sammons

      6200 The Corners Parkway

      Atlanta GA 30392 USA

 

 

LOAN NUMBER

     

 

POLICY NUMBER

17727802

 

  EFFECTIVE DATE   EXPIRATION DATE       CONTINUED UNTIL   3/1/2009   3/1/2010  
        TERMINATED IF CHECKED ADDITIONAL NAMED INSURED(S)  

THIS REPLACES PRIOR EVIDENCE DATED

 

    PROPERTY INFORMATION (Use additional sheets if more space is required)

LOCATION/DESCRIPTION

Evidence of Coverage.

 

COVERAGE INFORMATION                CAUSE OF LOSS FORM       BASIC       BROAD  
X    SPECIAL       OTHER

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:   $100,000,000  
                  DED:        $50,000     YES    NO                        
BUSINESS INCOME / RENTAL VALUE   X        If YES,   LIMIT:   X  
Actual Loss Sustained # of months: 12 BLANKET COVERAGE           If YES,
indicate amount of insurance on properties identified above: TERRORISM COVERAGE
  X        Attach signed Disclosure Notice / DEC

IS COVERAGE PROVIDED FOR “CERTIFIED ACTS” ONLY?

  X        If YES,   SUB LIMIT:  

$100,000,000

  DED:   $50,000

IS COVERAGE A STAND ALONE POLICY?

          If YES,            LIMIT:       DED:    

DOES COVERAGE INCLUDE DOMESTIC TERRORISM?

          If YES,   SUB LIMIT:       DED:     COVERAGE FOR MOLD           If
YES,            LIMIT:       DED:     MOLD EXCLUSION (If “YES”, specify
organization’s form used)   X                          REPLACEMENT COST   X     
                    AGREED AMOUNT   X        Expiration Date: 3/1/2010
COINSURANCE           If YES,                     %             EQUIPMENT
BREAKDOWN (If Applicable)           If YES,            LIMIT:       DED:     LAW
AND ORDINANCE - Coverage for loss to undamaged portion of building   X        If
YES,            LIMIT:   $100,000,000   DED:   $50,000

- Demolition Costs Incr Cost of Construction

  X        If YES,            LIMIT:   $100,000,000   DED:   $50,000

- Incr. Cost of Construction

          If YES,            LIMIT:       DED:     EARTHQUAKE (If Applicable)  
X        If YES,            LIMIT:   $100,000,000   DED:   50000 FLOOD (If
Applicable)   X        If YES,            LIMIT:   $100,000,000   DED:   50000
WIND / HAIL (If Separate Policy)           If YES,            LIMIT:          
DED:     PERMISSION TO WAIVE SUBROGATION PRIOR TO LOSS   X                     
            REMARKS - Including Special Conditions (Use additional sheets if
more space is required)

See attached addendum for participating carriers and sublimits. All subject to
policy terms, conditions, exclusions and various other deductibles where
applicable.

 

    CANCELLATION THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN
EFFECT FOR EACH POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL
GIVE THE ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL
SEND NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST,
IN ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW. ADDITIONAL
INTEREST

NAME AND ADDRESS   LENDER SERVICING AGENT NAME AND ADDRESS    

EVIDENCE OF COVERAGE

XXXXXXXXXX

XXXXXXXXXX

XXXXXXXXXXXX GA 30303 USA

 

           

MORTGAGEE

 

          AUTHORIZED REPRESENTATIVE  

LOGO [g69911ex10_9pg025b.jpg]

   

LOSS PAYEE

 

           

ACORD 28 (2003/10)     © ACORD CORPORATION 2003        

 

LOGO [g69911ex10_9pg025c.jpg]




--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

The following insurer is affording coverage in the $5,000,000 Primary Layer:

100%    Lexington Insurance Company, Pol #17727802

The following insurer is affording coverage in the $10MM xs $5MM layer:

100%    Federal Insurance Company, Pol # 35891290

The following insurer is affording coverage in the $10MM xs $15MM layer:

100%    Lexington Insurance Company, Pol # 17727802

The following insurers are affording coverage in the $25MM xs $25MM layer:

40%    American Guarantee and Liability Ins Co, Pol # XPP9382327-00

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol #09SSP1329926002 / 25% Steadfast Pol #CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Tokio Marine & Nichido Fire Insurance Company Ltd, Pol # FD4321856

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

The following insurers are affording coverage in the $50MM xs $50MM layer:

40%    Empire Indemnity, Pol # 900147UX1

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol #09SSP1329926002 / 25% Steadfast Pol #CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Princeton E&S, Pol # 78A3XP0000157-01

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

 

Certificate No :                                                 570035096890



--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

Special Causes of Loss form.    Replacement Cost Valuation.    Agreed
Amount/Coinsurance waived.

Business Income/Rents - included in Loss Limit.    Actual Loss Sustained /
Extended Period of Indemnity:    365 Days.

Certified & Non-Certified Terrorism included.

Demolition/Increased Cost of Construction:    $100,000,000.

Debris Removal:    Greater of 25% of Physical Damage Loss or $50,000,000.

Flood / 100-year flood zone:    $75,000,000 ea occ & aggregate, subj to $500,000
deductible ea bldg and $500,000 contents @ ea bldg.

Flood / Other locations:     $100,000,000 ea occ & aggregate, subj to $50,000
deductible.

Named Windstorm including Flood as a result of Named Windstorm Deductible:    2%
of TIV subj to $250,000 minimum.

Earthquake / CA:    $75,000,000 ea occ & aggregate, subj to ded of 5% of TIV /
$250,000 minimum.

Earthquake / AK,HI:    $100,000,000 ea occ & aggregate, subj to ded of 2% of
TIV/$250,000 minimum.

Earthquake / Pacific NW:    $100,000,000 ea occ & aggregate, subj to ded of 3%
of TIV/$250,000 minimum.

Earthquake / New Madrid States:    $100,000,000 ea occ & agg, subj to ded of 2%
of TIV/$250,000 minimum.

Earthquake / All other states:    $100,000,000, subj to ded of $50,000.

Boiler & Machinery coverage included up to
$100,000,000.    Deductible:    $50,000.

 

Certificate No :                                                 570035096890



--------------------------------------------------------------------------------

LOGO [g69911ex10_9pg028a.jpg]   EVIDENCE OF COMMERCIAL PROPERTY INSURANCE  

DATE (MM/DD/YYYY)

06/24/2009

THIS IS EVIDENCE THAT INSURANCE AS IDENTIFIED BELOW HAS BEEN ISSUED, IS IN
FORCE, AND CONVEYS ALL THE RIGHTS AND PRIVILEGES AFFORDED UNDER THE POLICY.

PRODUCER NAME, CONTACT

PERSON AND ADDRESS

 

PHONE

(A/C, NO, Ext):

  (404) 261-3400  

COMPANY NAME AND ADDRESS

  NAIC NO:    19437  

FAX -

(A/C, No):

  (404) 264-3002  

        Lexington Insurance Company

        1200 Abernathy Road NE

        Bldg 600

        Atlanta GA 30328 USA

           

E-MAIL

ADDRESS:

         

      Aon Risk Services South, Inc.

      Atlanta GA Office

      3565 Piedmont Rd NE, Blg1, #700

      Atlanta GA 30305 USA

 

          CODE:   SUB CODE:          

AGENCY

CUSTOMER ID #:        570000025815

  IF MULTIPLE COMPANIES, COMPLETE SEPARATE FORM FOR EACH

NAMED INSURED AND ADDRESS

      Wells Mid-Horizon Value-Added Fund I, L

      Attn: Brian Sammons

      6200 The Corners Parkway

      Atlanta GA 30392 USA

 

 

LOAN NUMBER

     

 

POLICY NUMBER

17727802

 

  EFFECTIVE DATE   EXPIRATION DATE       CONTINUED UNTIL   3/1/2009   3/1/2010  
        TERMINATED IF CHECKED ADDITIONAL NAMED INSURED(S)  

THIS REPLACES PRIOR EVIDENCE DATED

 

    PROPERTY INFORMATION (Use additional sheets if more space is required)

LOCATION/DESCRIPTION

Full Named Insured: Wells VAF-3000 Park Lane, LLC. LaSalle Bank National
Association is Mortgagee/Loss Payee as respects its interests in referenced
location. Loan #9596864161.

 

COVERAGE INFORMATION                CAUSE OF LOSS FORM       BASIC       BROAD  
X    SPECIAL       OTHER

COMMERCIAL PROPERTY COVERAGE AMOUNT OF INSURANCE:   $100,000,000  
                  DED:        $50,000     YES    NO                        
BUSINESS INCOME / RENTAL VALUE   X        If YES,   LIMIT:   X  
Actual Loss Sustained # of months: 12 BLANKET COVERAGE           If YES,
indicate amount of insurance on properties identified above: TERRORISM COVERAGE
  X        Attach signed Disclosure Notice / DEC

IS COVERAGE PROVIDED FOR “CERTIFIED ACTS” ONLY?

  X        If YES,   SUB LIMIT:  

$100,000,000

  DED:   $50,000

IS COVERAGE A STAND ALONE POLICY?

          If YES,            LIMIT:       DED:    

DOES COVERAGE INCLUDE DOMESTIC TERRORISM?

          If YES,   SUB LIMIT:       DED:     COVERAGE FOR MOLD           If
YES,            LIMIT:       DED:     MOLD EXCLUSION (If “YES”, specify
organization’s form used)   X                          REPLACEMENT COST   X     
                    AGREED AMOUNT   X        Expiration Date: 3/1/2010
COINSURANCE           If YES,                     %             EQUIPMENT
BREAKDOWN (If Applicable)           If YES,            LIMIT:       DED:     LAW
AND ORDINANCE - Coverage for loss to undamaged portion of building   X        If
YES,            LIMIT:   $100,000,000   DED:   $50,000

- Demolition Costs Incr Cost of Construction

  X        If YES,            LIMIT:   $100,000,000   DED:   $50,000

- Incr. Cost of Construction

          If YES,            LIMIT:       DED:     EARTHQUAKE (If Applicable)  
X        If YES,            LIMIT:   $100,000,000   DED:   50000 FLOOD (If
Applicable)   X        If YES,            LIMIT:   $100,000,000   DED:   50000
WIND / HAIL (If Separate Policy)           If YES,            LIMIT:          
DED:     PERMISSION TO WAIVE SUBROGATION PRIOR TO LOSS   X                     
            REMARKS - Including Special Conditions (Use additional sheets if
more space is required)

See attached addendum for participating carriers and sublimits. All subject to
policy terms, conditions, exclusions and various other deductibles where
applicable.

 

    CANCELLATION THE POLICY IS SUBJECT TO THE PREMIUMS, FORMS, AND RULES IN
EFFECT FOR EACH POLICY PERIOD. SHOULD THE POLICY BE TERMINATED, THE COMPANY WILL
GIVE THE ADDITIONAL INTEREST IDENTIFIED BELOW 30 DAYS WRITTEN NOTICE, AND WILL
SEND NOTIFICATION OF ANY CHANGES TO THE POLICY THAT WOULD AFFECT THAT INTEREST,
IN ACCORDANCE WITH THE POLICY PROVISIONS OR AS REQUIRED BY LAW. ADDITIONAL
INTEREST

NAME AND ADDRESS   LENDER SERVICING AGENT NAME AND ADDRESS    

LaSalle Bank National Association

Attn: Dylan Fant

P.O. Box 410008

Chicago, IL 60641-0008 USA

 

        X    

MORTGAGEE

 

     

Loan 9596864161

 

  AUTHORIZED REPRESENTATIVE  

LOGO [g69911ex10_9pg028b.jpg]

X    

LOSS PAYEE

 

  X        

ACORD 28 (2003/10)     © ACORD CORPORATION 2003        

 

LOGO [g69911ex10_9pg028c.jpg]




--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

The following insurer is affording coverage in the $5,000,000 Primary Layer:

100%    Lexington Insurance Company, Pol #17727802

The following insurer is affording coverage in the $10MM xs $5MM layer:

100%    Federal Insurance Company, Pol # 35891290

The following insurer is affording coverage in the $10MM xs $15MM layer:

100%    Lexington Insurance Company, Pol # 17727802

The following insurers are affording coverage in the $25MM xs $25MM layer:

40%    American Guarantee and Liability Ins Co, Pol # XPP9382327-00

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol #09SSP1329926002 / 25% Steadfast Pol #CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Tokio Marine & Nichido Fire Insurance Company Ltd, Pol # FDP4321856

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

The following insurers are affording coverage in the $50MM xs $50MM layer:

40%    Empire Indemnity, Pol # 900147UX1

13%    XL Insurance America, Pol # US00007625PR09A

10.4% CVStarr (75% Lloyd’s Pol #09SSP1329926002 / 25% Steadfast Pol #CPP9192712)

10%    Allianz, Pol # CLP3010209

10%    Princeton E&S, Pol # 78A3XP0000157-01

10%    North American Specialty, Pol # ERX0000007-00

6.6%   GEP, Pol # GEP2280

 

Certificate No :                                                 570035097431



--------------------------------------------------------------------------------

INSURED

Wells Mid-Horizon Value-Added Fund I, L

Attn: Brian Sammons

6200 The Corners Parkway

Atlanta GA 30392 USA

Program Design - March 1, 2009 - 2010

Special Causes of Loss form.    Replacement Cost Valuation.    Agreed
Amount/Coinsurance waived.

Business Income/Rents - included in Loss Limit.    Actual Loss Sustained /
Extended Period of Indemnity:    365 Days.

Certified & Non-Certified Terrorism included.

Demolition/Increased Cost of Construction:    $100,000,000.

Debris Removal:    Greater of 25% of Physical Damage Loss or $50,000,000.

Flood / 100-year flood zone:    $75,000,000 ea occ & aggregate, subj to $500,000
deductible ea bldg and $500,000 contents @ ea bldg.

Flood / Other locations:    $100,000,000 ea occ & aggregate, subj to $50,000
deductible.

Named Windstorm including Flood as a result of Named Windstorm Deductible:    2%
of TIV subj to $250,000 minimum.

Earthquake / CA:    $75,000,000 ea occ & aggregate, subj to ded of 5% of TIV /
$250,000 minimum.

Earthquake / AK,HI:    $100,000,000 ea occ & aggregate, subj to ded of 2% of
TIV/$250,000 minimum.

Earthquake / Pacific NW:    $100,000,000 ea occ & aggregate, subj to ded of 3%
of TIV/$250,000 minimum.

Earthquake / New Madrid States:    $100,000,000 ea occ & agg, subj to ded of 2%
of TIV/$250,000 minimum.

Earthquake / All other states:    $100,000,000, subj to ded of $50,000.

Boiler & Machinery coverage included up to
$100,000,000.    Deductible:    $50,000

 

Certificate No :                                                 570035097431



--------------------------------------------------------------------------------

EXHIBIT A

Annual Budget

[SEE ATTACHED]

 

2118330

WELLS MID-HORIZON VALUE ADDED FUND I

FOURTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 20



--------------------------------------------------------------------------------

EXHIBIT B

[BORROWER’S LETTERHEAD]

MONTHLY EXPENSE STATEMENT

TO:  BANK OF AMERICA, N.A. (“Administrative Agent”)

LOAN NO.

  

 

     

PROJECT

  

 

     

LOCATION

  

 

     

BORROWER

  

 

           

 

           

 

        

 

FOR PERIOD ENDING   

 

        

In accordance with the Fourth Consolidated Amendatory Agreement modifying the
Loan between the Borrower and Administrative Agent, Borrower requests that
$                                     be approved as the Project’s Monthly
Operating Expenses for the month of              20    , and
$                         be debited from Operating Account Number
                                                  to be credited to Account No.
                                , in the name of Bank of America, N.A. f/b/o
Wells Mid-Horizon Value-Added Fund 1, LLC.

 

1.

  

TOTAL TENANTS’ RENTS & OTHER REVENUE COLLECTED

   $                            

2.

  

ALLOWED OPERATING EXPENSES AND FEES

   $                            

3.

  

BALANCE DUE TO ADMINISTRATIVE AGENT

   $                               

a)

  

AMOUNT TO BE DEPOSITED IN TAX RESERVE ACCOUNT

   $                            

AUTHORIZED SIGNER:

 

 

 

      Dated:   

 

NOTE: Attach all items required by Section 6(b) of the Fourth Consolidated
Amendatory Agreement

 

PAGE 21



--------------------------------------------------------------------------------

EXHIBIT C

TAX RESERVE PAYMENTS

 

-61,000.00 Estimated Park Lane Taxes – due 3/2010

  

-725,000.00 Estimated Nathan Lane Taxes – 1/2 due 5/2010, 1/2 due 10/2010
(Brocade to cover 100% of 2010 taxes through 4/2010)

   2009 were $720,755.64

-285,000.00 Estimated Remaining Park Lane Taxes – due 7/2010

  

 

   Parklane Reserve         Outflow            Escrow Balance  

December

            -    

January

   49,429          49,429

February

   49,429          98,858

March

   49,429       61,000    87,287

April

   49,429          136,716

May

   49,429          186,145

June

   49,429          235,574

July

   49,426       285,000    -    

August

            -    

September

            -    

October

            -    

November

            -        346,000             Nathan Lane Reserve     
Outflow            Escrow Balance  

December

      25,000       25,000

January

      26,296       51,296

February

      26,296       77,592

March

      26,296       103,888

April

      26,296       130,184

May

      259,628    362,500    27,312

June

      230,004       257,316

July

      26,296       283,612

August

      26,296       309,908

September

      26,296       336,204

October

      26,296    362,500    -    

November

            -           725,000      

 

PAGE 22